Citation Nr: 1637243	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied service connection for hepatitis C.  In September 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO); a transcript of the hearing has been associated with the claims file.  In May 2015, the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that denied service connection for hepatitis C.  The Veteran appealed that decision to the Court.  In June 2016, the Court issued an order that vacated the May 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a June 2016 Joint Motion for Remand (Joint Motion) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the parties in the June 2016 Joint Motion, in December 2007 and February 2008, the Veteran authorized VA to obtain his records of treatment from "2001 to present" from the Kansas City VA hospital in connection with treatment for hepatitic C.  However, the only treatment records available for review from the Kansas City VA Medical Center (VAMC) are dated in June and July 2007.  As the Veteran's complete VA treatment records have not been obtained (and VA medical records are deemed to be constructively of record in proceedings before the Board), the Board must remand the claim to obtain the Veteran's complete treatment records, including from the Kansas City VAMC from 2001 to the present.  
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file, to specifically include all treatment records dated from 2001 to June 14, 2007 from the Kansas City VAMC, and to include any updated VA treatment records as well.  

2. Please clarify with the Appellant whether all private treatment records have been identified and obtained as the Veteran testified that he was first diagnosed with hepatitis C around 1990-2000, indicating additional private treatment records may exist.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3. Thereafter, if, and only if, additional relevant medical records are received please obtain an addendum opinion [to the November 2013 medical opinion] which considers the additional relevant medical records and addresses:

Is it at least as likely as not that the Veteran's hepatitis C is causally related to his active duty service, and specifically to the use of air guns to provider immunizations while in service?

Please provide a complete rationale, or explanation, for all opinions expressed.

4. Thereafter, and after undertaking any additional development indicated by the medical evidence obtained, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




